Mr. Justice Waterman deliveeed the opinion of the Coubt. The order appointing a receiver is as follows: “ 148,879. The Whitman & Barnes Manufacturing Company v. Craver & Steele Manufacturing Company et al. This cause coming on to be heard upon the verified bill of complaint heretofore filed herein, and upon the application of said complainant for the appointment of a receiver of said defendant, Craver & Steele Manufacturing Company, in accordance with the prayer of said bill: It is ordered and decreed that The Chicago Title & Trust Company of Chicago, Cook County, Illinois, be, and it is hereby appointed receiver of the estate and property, real and personal, things in action, debts, equitable interests and other effects of said defendant, Craver & Steele Manufacturing Company, a corporation, and which belonged to it or were held in trust for it at the time of the commencement of this suit, or in which it had, or has, any beneficial interest, wherever said assets or property may be found, with the usual powers and duties of a receiver in such cases— which said receiver shall have authority in his name as receiver of such corporation, or in the name of said corporation to sue and defend, in all courts, and do all things necessary to obtain possession of, collect and preserve the property of said corporation. And it is further ordered that said defendant, Craver & Steele Manufacturing Company, and all its officers, agents and employes, shall forthwith turn over and deliver to said receiver, all the property and assets, equitable interests and choses in action of said defendant corporation, wherever situated and found, and turn over and surrender to said receiver all the books, papers, documents and memoranda of said company. And it is further ordered that said defendant company and its president and secretary, or other proper officers, do forthwith assign, transfer and deliver to said receiver under the direction of Charles T. Farson, a master in chancery of this court, all its property, real and personal, things in action and equitable interests, wherever the same may be situated, and do execute and deliver forthwith to said receiver under the direction of said master in chancery, a general assignment of all its property and effects.” The .order appealed from is so unwarrantably sweeping in its terms, appointing a receiver for all the property and assets in which the corporation had or has any beneficial interest, wherever the said assets or property may be found, that it must be set aside. Courts should proceed with great caution in the appointment, without notice, of receivers; only in cases of the gravest emergency, demanding the immediate interference of the court for the prevention of irreparable injury, or in cases where the defendant has willfully put himself beyond the jurisdiction of the court, should such an order be made ex parte. High on Receivers, Secs. 111 and 112. There is nothing in the bill in this case warranting the appointment of a receiver without notice. Receivers are not appointed as a punishment for past dereliction; they are appointed to preserve and protect. Vienna Bakery Co. v. Heissler, 50 Ill. App. 406-412. In the present case we do not feel called upon to decide whether section 3 of chapter 69, R. S., requires the giving of notice or the making of an affidavit as prescribed by said section, before the appointment of a receiver; such appointment amounting, as it does, to an injunction. High on Receivers, Sec. 750. The order of the Circuit Court appointing a receiver is reversed, and the Circuit Court is directed to order the receiver to return all property of the Graver & Steele Manufacturing Company by him as such receiver held, to the person or persons from whom he received the same. Reversed with directions.